            Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 1 of 30



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

===============================
                                              :
AUCTUS FUND, LLC,                             :
                                              :
                Plaintiff,                    :
                                              :
                v.                            :       Civil Action No. __________________
                                              :
ORIGINCLEAR, INC.,                            :
                                              :
                Defendant.                    :
                                              :
===============================

                      COMPLAINT AND DEMAND FOR JURY TRIAL

                                      I. INTRODUCTION

       1.       The Plaintiff, Auctus Fund, LLC, (hereinafter “Auctus” or the “Fund”), respectfully

submits its Complaint and Demand for Jury Trial (hereinafter the “Complaint”) against the

Defendant, Originclear, Inc. (hereinafter the “Company” or “OCLN”), in the above-captioned

action. The Plaintiff’s allegations, as set out herein, are asserted for such damages arising from,

and resulting from, the Defendant’s violations of the following:

                a)     Section 10(b) of the Securities Exchange Act of 1934, as amended

                       (hereinafter the "Exchange Act"), 15 U.S.C. §78j(b), and Rule 10b-5

                       promulgated thereunder, 17 C.F.R. §240.10b-5;

                b)     Massachusetts Uniform Securities Act, M.G.L. c.110A, §§ 101, et seq., as

                       amended (hereinafter the “Uniform Securities Act”);

                c)     breach of contract;

                d)     breach of implied covenant of good faith and fair dealing;

                e)     unjust enrichment;


                                                  1
            Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 2 of 30



                f)     breaches of fiduciary duty;

                g)     fraud and deceit;

                h)     negligent misrepresentation; and/or

                i)     the Massachusetts Consumer Protection Act, M.G.L. c. 93A, §§ 2 and 11.

       2.       The Plaintiff further alleges that, as a result and as caused by the Defendant’s

breaches, actions, omissions, policies, practices, and/or courses of conduct, Auctus has suffered

irreparable harm, requiring injunctive relief and specific performance, harm to its business and

reputation in the investment industry, damages from the Defendant’s coercion, duress, and unfair

and deceptive anti-competitive acts, causing lost revenue, lost profits and prospective business,

together with its injuries and damages.

       3.       The Plaintiff respectfully requests that its causes of action against the Defendant

proceed to a trial by jury, that a judgment be entered on all Counts against the Defendant and that

Auctus be awarded its general, compensatory and consequential damages and losses, costs,

interest, plus multiple and/or punitive damages, attorneys’ fees, and grant, order and enter

temporary, preliminary and permanent injunctive and equitable relief, and grant, order and enter

declaratory relief, and any such other relief as this Honorable Court deems just and appropriate.

                                           II. PARTIES

       4.       The Plaintiff, Auctus Fund, LLC is a limited liability company, duly organized in

the State of Delaware, with its principal place of business located at 545 Boylston Street, 2nd Floor,

Boston, Massachusetts 02116.

       5.       Upon information and belief, the Defendant, Originclear, Inc., is a corporation, duly

organized in the State of Nevada, with a principal place of business located at 525 S. Hewitt St.,

Los Angeles, California 90013.



                                                  2
            Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 3 of 30



                                  III. JURISDICTION AND VENUE

       6.       The Plaintiff asserts that this Honorable Court has jurisdiction over this action

pursuant to 28 U.S.C. § 1331, and under the Securities Act of 1933, as amended, 15 U.S.C. §§ 77a,

et seq. (hereinafter the “Securities Act”), and under the Exchange Act, 15 U.S.C. §§ 78a, et seq.

       7.       The Plaintiff contends that, pursuant to 28 U.S.C. § 1391(b), venue is proper in the

District of Massachusetts in that, pursuant to the Transaction Documents (defined below), the

Plaintiff Auctus and Defendant OCLN agreed that any and all disputes between and/or among

them shall be brought, inter alia, in the state or federal courts in the Commonwealth of

Massachusetts. Additionally, this Court is in such District where the Plaintiff Auctus is

headquartered and has its principal place of business and is where the violative conduct described

herein is alleged to have occurred.

       8.       This Court has personal jurisdiction, generally and specifically, over the Defendant

by express terms of the Agreement, and as arising from its extensive business contacts, generally

over time and specifically, in its business dealings with Plaintiff Auctus within the Commonwealth

of Massachusetts.

                                IV. FACTUAL BACKGROUND

       A.       The Auctus / OCLN Transactions Documents and Contracts

       9.       On or about April 2, 2018, the Company executed, inter alia, a certain Securities

Purchase Agreement (hereinafter the “First Auctus Purchase Agreement” or the “First Auctus

SPA”) and a certain Convertible Promissory Note (hereinafter the “First Auctus Note” and, with

the First Auctus SPA and other documents, collectively hereinafter the “First Auctus Transaction

Documents”), thereby entering into a contract with Plaintiff Auctus for its investment in OCLN.




                                                 3
         Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 4 of 30



See First Auctus Purchase Agreement, attached, restated and incorporated by reference herein as

Exhibit A; Note, attached, restated and incorporated by reference herein as Exhibit B.

       10.     On or about May 31, 2018, the Company executed, inter alia, a certain Securities

Purchase Agreement (hereinafter the “Second Auctus Purchase Agreement” or the “Second Auctus

SPA”) and a certain Convertible Promissory Note (hereinafter the “Second Auctus Note” and, with

the Second Auctus SPA and other documents, collectively hereinafter the “Second Auctus

Transaction Documents” and with the First Auctus Transaction Documents, collectively

hereinafter the “Auctus Transaction Documents”), thereby entering into a contract with Plaintiff

Auctus for its investment in OCLN. See Purchase Agreement, attached, restated and incorporated

by reference herein as Exhibit C; Note, attached, restated and incorporated by reference herein as

Exhibit D.

       11.     Thus, in detrimental reliance upon the information, representations and statements

from the Defendant, the Plaintiff invested hundreds of thousands of dollars in the Company, which

has, and has had, a fiduciary duty and a duty of the utmost loyalty to the Plaintiff. Unfortunately,

to its detriment, the Plaintiff has learned that the Defendant had misrepresented and deceived the

Fund regarding its business, operations and finances, perpetrated securities fraud in connection

with the offer, purchase and sale of securities, in violation of, inter alia, Section 10(b) of the

Securities Exchange Act of 1934, as amended, and Rule 10b-5, as promulgated thereunder.

       B.      Defendant’s Misrepresentations and Omissions of Material Facts and
               Securities Fraud in Connection with Offer, Purchase and Sale of Securities

       12.     The Plaintiff asserts and alleges that the Defendant misrepresented, omitted and

failed to provide material facts to Auctus in connection with its investments and in the offer,

purchase and sale of securities, and especially with respect to the operations, business, finances

and other matters of Defendant OCLN.


                                                 4
         Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 5 of 30



       13.     As an example of the material misrepresentations, omissions and false information

provided to the Plaintiff, on or about March 22, 2018, the Defendant published and disseminated

certain statements, entitled “OriginClear Delivers First Commercial Unit in China for Ammonia

Removal, which provided, in pertinent part, as follows:

               “LOS ANGELES, March 22, 2018 /PRNewswire/ -- OriginClear Inc. (OTC/QB:
               OCLN), a leading provider of water treatment solutions, today announced that the
               company has delivered and commissioned its first commercial system in China.
               The unit is now helping the manufacturing site meet required quality standards for
               wastewater. OriginClear's system effectively removes levels of ammonia which are
               both high and variable, from a continuous flow of wastewater generated by a
               chrome-plating process.

               The unit delivered is an Advanced Oxidation (AOx) system model AO30, with
               maximum processing capacity of 30 m3 (or 8,100 gallons) per day.

               Mr. Ye Feng, Senior Engineer at the client's solution provider, Zhejiang Renxin
               Huankeyuan Co., Ltd., stated, ‘We are extremely happy with the performance of
               the AO30 unit and the support OriginClear provided during installation. The
               ammonia level in this effluent varies significantly, and we believe that
               OriginClear's AOx technology is the perfect answer to this highly challenging
               issue.’

               The AO30 unit has demonstrated its ability to degrade ammonia from levels
               varying between 50 and 200 ppm, to under 5 ppm (parts per million).

               Stephen Jan, Director of OriginClear Technologies Ltd., OriginClear's wholly-
               owned subsidiary and master licensee for China, directly oversaw the construction
               and commissioning on site. He added: ‘We are very pleased with this first
               commercial delivery. We are now able to provide local references to our future
               partners and their clients.’"

Upon information and belief, the Defendant’s statements were incomplete, misleading and/or

misrepresentative or omitted material information with a duty to disclose the same to the Plaintiff.

       14.     As a further example of the material misrepresentations, omissions and false

information provided to the Plaintiff, on or about March 30, 2018, the Defendant published and

disseminated certain statements, entitled “Progressive Water Treatment Completes Fifth Drinking

Water System for Overseas Missions,” which provided, in pertinent part, as follows:


                                                 5
         Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 6 of 30



               “LOS ANGELES, March 30, 2018 /PRNewswire/ -- OriginClear Inc. (OTC/QB:
               OCLN), a leading provider of water treatment solutions, today announced that its
               wholly-owned subsidiary, Dallas-based Progressive Water Treatment Inc. (PWT),
               recently completed the construction and shipment of a 30 gallon per minute (gpm)
               drinking water treatment system in Baranquilla, Colombia for the religious mission
               of a US-based Church.

               ‘We're delighted to work with international contractors installing drinking water
               systems at religious missions throughout the world,’ said Marc Stevens, PWT's
               President. ‘They have learned to rely on us for on-time delivery and ongoing
               technical support.’

               In addition to the recent Colombia shipment, PWT has built and supplied a total of
               five drinking water treatment systems to local contractors for installation at Church
               missions in Peru, Argentina, San Salvador and the Philippines.

               The systems have all been similar and typically consist of chlorine feed, softener,
               carbon filters, ultraviolet disinfection and sub-micron filtration. These components
               are designed to remove hardness and organics from the local aquifer and are based
               on an Church specification naming PWT as the only approved manufacturer.

               ‘Progressive Water Treatment continues to fulfill our expectations. Seeing repeat
               customers like this network of international contractors reaffirms Progressive's
               culture of quality and service,’ stated Bill Charneski, President of the OriginClear
               Group™. ‘Marc Stevens and his team set the bar very high for companies we intend
               to acquire.’”

Upon information and belief, the Defendant’s statements were incomplete, misleading and/or

misrepresentative or omitted material information with a duty to disclose the same to the Plaintiff.

       15.     As a further example of the material misrepresentations, omissions and false

information provided to the Plaintiff, on or about April 18, 2018, the Defendant published and

disseminated certain statements, entitled “OriginClear's WaterChain Issues Call for Self-Reliant

Water Projects in Puerto Rico,” which provided, in pertinent part, as follows:

               “LOS ANGELES, April 18, 2018 /PRNewswire/ -- OriginClear Inc. (OTC/QB:
               OCLN), a leading provider of water treatment solutions, today announced that
               WaterChain, its decentralized water funding initiative, issued an open call for
               modular, on-site water treatment projects, with an early focus on the hurricane-
               affected island of Puerto Rico.




                                                 6
Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 7 of 30



    WaterChain is creating a water ecosystem on the blockchain to automate the
    complex chain of transactions that take place daily throughout the trillion-dollar
    global water industry. (PRNewsfoto/OriginClear, Inc.)

    Candidates can fill out a form for consideration of their projects at
    https://goo.gl/hVGhqn.

    WaterChain plans to fund modular, on-site industrial, agricultural and commercial
    projects that local service providers will install and manage, for customers who are
    willing to make a long-term commitment to fair usage rates. Having made such a
    commitment, these customers would benefit from fully-serviced on-site water
    treatment and recycling systems, without requiring a capital expense on their part.

    WaterChain is intended to be a funding mechanism for such decentralized water
    projects, with plans to implement blockchain elements to make these more efficient.
    WaterChain's focus is on developing profitable water projects for its investors.

    Puerto Rico is seen as an early candidate for decentralized water treatment because
    last year's Hurricane Maria badly damaged the island's centralized water
    infrastructure.

    ‘We have a vision for decentralized water funding, and we want to put some of the
    intended early funding into one or more actual projects on the island of Puerto
    Rico’, said Riggs Eckelberry, CEO of OriginClear. ‘These first projects will show
    our commitment to developing and deploying the next generation of water
    treatment technologies. Even without using blockchain technology, there is a huge
    need for immediate solutions in Puerto Rico, and we want to begin now, while we
    continue to develop WaterChain.’

    Eckelberry outlined the WaterChain concept in February, with a presentation to the
    d10e Silicon Valley conference (video). In March, he visited the island of Puerto
    Rico and spoke on the need to address the deep problems there (video).

    ‘While FEMA terminated food and water aid to Puerto Rico last week (news), I
    personally know of businesses, such as hotels, that must fix their water treatment
    systems if they want to reopen,’ said WaterChain advisor Enrique Martinez. ‘I
    intend to work personally with the WaterChain team to help develop small,
    manageable projects that demonstrate this breakthrough concept for modular, on-
    site water treatment.’

    Martinez is already on the ground in Puerto Rico, having already begun to develop
    energy microgrid solutions to power challenges on the island (news). He sees this
    work as complementary to the new WaterChain initiative in Puerto Rico.

    Eckelberry cautioned that WaterChain has only just begun raising the funding
    needed to develop the projects it selects in Puerto Rico. OriginClear does not yet


                                     7
         Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 8 of 30



               have material contracts or commitments for services in Puerto Rico, and has not
               begun to receive revenue from operations there. There is no guarantee that any
               company-funded water treatment project can be implemented in any region
               including Puerto Rico, or that the Company's efforts will result in significant
               business or funding for OriginClear or its WaterChain initiative.

               Persons from the water industry interested in making WaterChain a reality should
               contact the company at www.waterchain.io. The company plans to develop the
               solution in close consultation with the industry, but cautions that there is no
               assurance this effort will succeed, or that it will successfully fund, and eventually
               develop, a cryptocurrency offering.”

Upon information and belief, the Defendant’s statements were incomplete, misleading and/or

misrepresentative or omitted material information with a duty to disclose the same to the Plaintiff.

       16.     As a further example of the material misrepresentations, omissions and false

information provided to the Plaintiff, on or about May 9, 2018, the Defendant published and

disseminated certain statements, entitled “AlgEternal Ramps Up Algae Production With

OriginClear Harvesting Technology,” which provided, in pertinent part, as follows:

               “LA GRANGE, Texas and LOS ANGELES, May 9, 2018 /PRNewswire/ --
               OriginClear Inc. (OTC/QB: OCLN) and AlgEternal Technologies, a vertically-
               integrated producer of non-fuel high value products from microalgae, recently
               announced a formal licensing partnership, capping five years of continuous
               operation of OriginClear's first-generation Smart Algae Harvester™ at AlgEternal's
               LaGrange, Texas headquarters.

               Following exhaustive testing, AlgEternal first selected OriginClear's EWS
               technology in 2013. In 2015, AlgEternal found that by using OriginClear's
               technology to harvest pure algae, conventional fertilizer costs could be reduced by
               up to 40 percent. More recently, in February 2018, a Texas A&M team studied the
               effectiveness of Agtivate™ in rice production, showing that yields could be
               increased by 500 to 900 lbs per acre, while reducing standard nitrogen up to 75%,
               when using Agtivate.

               These test results demonstrated that OriginClear's line of Smart Algae Harvesters
               is highly efficient, effectively controls bacteria in the algal paste product to
               facilitate a long shelf life, and, uniquely, ensures the algae cells are alive after
               harvesting.

               ‘This harvester is critical to our production of soil conditioners and skin care
               products,’ said David Ramjohn, CEO of AlgEternal Technologies. ‘We still use


                                                 8
         Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 9 of 30



               that first unit provided by OriginClear five years ago, which speaks volumes for its
               durability and efficiency. This licensing agreement allows AlgEternal to build units
               ourselves, reducing our capital costs, and increasing our processing and production
               capacity.’

               AlgEternal deploys the Smart Algae Harvester in the production of its initial
               commercial products, Agtivate for soil enrichment and AlgAllure™ for natural skin
               care. The algae producer is completing an upgrade of its production facility in La
               Grange, and plans to reach a commercial production level equivalent to a 1,000-
               gallon daily harvest of high-value algae paste.

               ‘The algae sector in which we began seems to be taking off after a long incubation,’
               said Jean-Louis ‘JL’ Kindler, President of OriginClear Technologies. ‘We see this
               elevated interest as a clear indication that this market is beginning to mature and
               expand.’

               While OriginClear has itself expanded into water treatment with its breakthrough
               patented technology, it has always maintained a presence in the field that produced
               this technology — algae biomass production. AlgEternal is one of the long-term
               users of OriginClear technology now ramping up OriginClear units.

               More information is available on OriginClear's technology site. Algae biomass
               producers interested in the Smart Algae Harvester should contact OriginClear.

               ‘The Smart Algae Harvester delivers a significant competitive advantage to
               AlgEternal in the fledgling algae biotechnology industry,’ continued Ramjohn.
               ‘Combining OriginClear's technology with AlgEternal's own patented Vertical
               Growth Modules™ for algae is as close to an algae production dream team as you
               can get.’

               AlgEternal states that its target markets are soil amendment and organic skin care.
               Ramjohn continues: ‘We believe that Agtivate is an effective solution for increasing
               food production and reducing soil damage, objectives necessitated by global
               megatrends including the desertification, and the forecasted increase of global
               population to 9.6 billion by 2050.’

               Prominent trends in the market, according to AlgEternal, also include the healthy
               consumer's awareness and willingness to pay for non-toxic, natural cosmetics, that
               have beneficial effects. For example, AlgAllure contains a natural marine red algal
               extract said to be highly beneficial to human skin.”

Upon information and belief, the Defendant’s statements were incomplete, misleading and/or

misrepresentative or omitted material information with a duty to disclose the same to the Plaintiff.




                                                 9
         Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 10 of 30



       17.     As a further example of the material misrepresentations, omissions and false

information provided to the Plaintiff, on or about May 15, 2018, the Defendant published and

disseminated certain statements, entitled “OriginClear's Texas Unit Revenue Continues Solid

Growth Over Previous Year,” which provided, in pertinent part, as follows:

               “LOS ANGELES, May 15, 2018 /PRNewswire/ -- OriginClear Inc. (OTC/QB:
               OCLN), a leading provider of water treatment solutions, today issued preliminary
               guidance that revenue for the three months ended March 31, 2018 for its Dallas-
               based subsidiary, Progressive Water Treatment (PWT), increased by 87 percent to
               an estimated $1,238,000 vs $662,130 for the same period last year.

               With forecasted revenue for the second quarter on a continued growth trend, the
               company believes that PWT is positioned for a record year.

               ‘We have had an extremely busy first quarter. We are now poised for even more
               growth and a strong 2018,’ said Marc Stevens, President of the Progressive Water
               Treatment subsidiary.

               ‘The earlier industry downturn created opportunities for us, in that we are recruiting
               real performers,’ said Bill Charneski, President of OriginClear Group. ‘PWT hired
               water industry veteran Ronnie Garcia, who brought specific projects in the food
               and beverage market and the oil markets. This type of internal acquisition is
               extremely promising and we will continue to look for such opportunities.’

               As previously announced, the company believes that the 2016 U.S. Presidential
               election created uncertainties as to funding for water treatment, regulatory burdens
               and the health of the economy. Prior to the election, PWT found that many
               customers were putting their water treatment projects on hold. Even after the post-
               election period, the outlook remained uncertain; and it was not until mid-2017 that
               orders picked up. That trend of increased revenue continues in 2018.”

Upon information and belief, the Defendant’s statements were incomplete, misleading and/or

misrepresentative or omitted material information with a duty to disclose the same to the Plaintiff.

       18.     As a further example of the material misrepresentations, omissions and false

information provided to the Plaintiff, on or about June 12, 2018, the Defendant published and

disseminated certain statements, entitled “OriginClear Licenses Technology to Water




                                                 10
           Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 11 of 30



Technologies International, Inc. (WTII) for Southeast USA,” which provided, in pertinent part, as

follows:

               “LOS ANGELES, June 12, 2018 /PRNewswire/ -- OriginClear Inc. (OTC/QB:
               OCLN), a leading provider of water treatment solutions, recently entered into a
               licensing agreement with Water Technologies International, Inc. (OTC: WTII), of
               Port St. Lucie, FL, which commercializes the innovative SIMPOD portable waste
               water treatment plant, and has developed a line of atmospheric water generators.

               Jean-Louis ‘JL’ Kindler, President of OriginClear's Technology Division said,
               ‘This agreement will give OriginClear a strategic presence in the Southeast. We
               also plan to connect Water Technology with our academic partner, Florida Atlantic
               University (FAU), for scientific testing and further innovation.’

               The licensing agreement gives Water Technologies access to OriginClear's
               patented electrochemical treatment process, Electro Water Separation with
               Advanced Oxidation™ (EWS:AOx™), and support to enter the oil and gas and
               other markets. Water Technologies also acquired an EWS demonstration and
               research unit.

               OriginClear also purchased approximately 9% of Water Technologies common
               stock, and lent additional funds, helping Water Technologies finalize its acquisition
               of West Palm Beach-based WaterZone, which has specialized, for over 30 years, in
               complete system design, installations and maintenance for commercial, industrial
               and residential customers through Florida.

               The Technical Assistance Program fee, another part of OriginClear's licensing
               agreement, was paid to OCLN in WTII preferred shares. The license also calls for
               standard royalty payments to OriginClear.

               ‘We intend to integrate OriginClear's technology for clarifying very dirty, very oily
               water for oil and gas produced water and landfill runoff water,’ said William Scott
               Tudor, CEO of Water Technologies International, Inc. ‘We were also very grateful
               for OriginClear's timely support in completing our strategic acquisition of
               WaterZone.’"

Upon information and belief, the Defendant’s statements were incomplete, misleading and/or

misrepresentative or omitted material information with a duty to disclose the same to the Plaintiff.

       19.     As a further example of the material misrepresentations, omissions and false

information provided to the Plaintiff, on or about June 28, 2018, the Defendant published and




                                                11
         Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 12 of 30



disseminated certain statements, entitled “OriginClear Hosted Water Industry and Cryptocurrency

Thought Leaders,” which provided, in pertinent part, as follows:

                “LOS ANGELES, June 28, 2018 /PRNewswire/ -- OriginClear Inc. (OTC/QB:
               OCLN), a leading provider of water treatment solutions, announced today that as
               its incubation of WaterChain drew to a close, it invited water industry stakeholders
               and cryptocurrency experts to advise on its WaterChain™ business model,
               technology and consortium.

               WaterChain aims to help address the worldwide water infrastructure shortage by
               using blockchain and cryptocurrency to create a new, decentralized ecosystem of
               water producers.

               On Monday June 18, OriginClear™ CEO and WaterChain chairman Riggs
               Eckelberry hosted a roundtable event to gather expert input at OriginClear
               headquarters in the Los Angeles Cleantech Incubator's La Kretz campus. Speakers
               included Thomas Marchesello of United States Fund, C Rees Morgan II of
               Qubechain, Josh Lawler of Zuber Lawler & Del Duca, Doctor Joe Story of Ultimate
               Settlements, Timothy Wetzel of Water Beetle and "JL" Kindler of OriginClear
               Technologies.

               Led by WaterChain's chief advisor and designated CEO David Metzler, the
               discussion included economic, technology and regulatory considerations, and the
               planned WaterChain Consortium of water and crypto industry stakeholders.

               ‘We are now actively getting industry feedback on the WaterChain model and
               consortium,’ said Eckelberry.

               ‘It was truly an honor to be in a room with that many smart people,’ added Metzler.
               ‘It is vital to us that WaterChain be a solid, viable solution and it was gratifying to
               have so many brilliant people with different skillsets willing to come together to
               solve such a massive and important problem.’"

Upon information and belief, the Defendant’s statements were incomplete, misleading and/or

misrepresentative or omitted material information with a duty to disclose the same to the Plaintiff.

For example, upon information and belief, the Defendant never disclosed its alleged

cryptocurrency business plans, finances and operations in its business dealings with the Plaintiff,

and omitted material information when it had a duty to disclose the same to the Plaintiff.




                                                 12
         Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 13 of 30



       20.     As a further example of the material misrepresentations, omissions and false

information provided to the Plaintiff, on or about July 19, 2018, the Defendant published and

disseminated certain statements, entitled “OriginClear Launches Modular Water Treatment

Division,” which provided, in pertinent part, as follows:

               “LOS ANGELES, July 19, 2018 /PRNewswire/ -- OriginClear Inc. (OTC/QB:
               OCLN), a leading provider of water treatment solutions, today announced Modular
               Water Systems (www.modularwater.com), its new division that offers a unique
               product line of prefabricated water treatment systems. Daniel ‘Dan’ Early P.E.
               (Professional Engineer), heads the new division.

               Modular Water designs and delivers prefabricated wastewater treatment products
               to customers and end-users that have to clean their own wastewater. It uses
               Structurally Reinforced Thermoplastic (SRTP) materials to focus on developing
               water and wastewater collection, conveyance, and treatment systems that have high
               performance and sustainability.

               Typical customers include schools, small communities, institutional facilities, real
               estate developments, factories, and industrial parks.

               ‘According to the United States EPA, it will take a quarter trillion dollars to restore
               America's decaying water infrastructure, and there's no budget for that,’ said Riggs
               Eckelberry, OriginClear CEO. ‘Water users are increasingly forced to treat their
               own wastewater on-site, at the point of use. This sets the stage for Modular Water.’

               Riggs continued, ‘When you build a new school or community center, you'll need
               a water treatment system. It must be rapidly deployed, compact, self-sufficient,
               highly durable and cost-effective. Dan's patented inventions respond to this
               mandate.’

               Eckelberry and Early discussed the product launch in a sponsored appearance on
               MoneyTV:https://www.originclear.com/video/originclear-launches-prefabricated-
               systems-division

               Dan Early has pioneered the use of heavy reinforced plastic materials to create
               modular ‘water-systems-in-a-box.’ Not only is reinforced thermoplastic faster and
               cheaper to build, but it can have three times the lifespan, or more, compared with
               concrete-and-steel construction. His inventions have led to the patented Wastewater
               System & Method which OriginClear has licensed exclusively for the world.

               In the words of Dan Early, ‘We believe our products set a de facto industry standard
               for performance and longevity. SRTP products are superior to typical concrete,
               steel and fiberglass construction for a myriad of reasons including durability,


                                                 13
         Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 14 of 30



               weight, life expectancy, corrosion resistance, water tightness, and ease of
               installation and maintenance. SRTP based products are in my view the superior
               choice, with an estimated minimum useful service life of 100 years or longer. The
               civil infrastructure world needs product offerings that will double or triple the
               normal life cycle of conventional materials and result in substantial reductions in
               life cycle operational costs.’

               The new Modular Water Systems division plans to largely subcontract its
               manufacturing to OriginClear's subsidiary, Progressive Water Treatment of
               McKinney, Texas, before developing its own, in-house facilities.

               In a 2016 Water Online guest column, ‘The Water Revolution: Moving To A
               Decentralized System’, Riggs Eckelberry stated, ‘Instead of rebuilding our current
               infrastructure, we can equip water users to treat their own water with small, modular
               water treatment systems that can be built and installed locally. The opportunity is
               clear: move to a decentralized structure.’"

Upon information and belief, the Defendant’s statements were incomplete, misleading and/or

misrepresentative or omitted material information with a duty to disclose the same to the Plaintiff.

       21.     As a further example of the material misrepresentations, omissions and false

information provided to the Plaintiff, on or about August 14, 2018, the Defendant published and

disseminated certain statements, entitled “First Sale for OriginClear's Modular Water Treatment

Division,” which provided, in pertinent part, as follows:

               “LOS ANGELES, Aug. 14, 2018 /PRNewswire/ -- OriginClear Inc. (OTC/QB:
               OCLN), a leading provider of water treatment solutions, today announced that on
               July 25, 2018, its Modular Water Systems division (www.modularwater.com),
               received its first order totaling about $60,000.

               The order was for a brewery wastewater treatment plant that will use a heavy
               reinforced plastic system invented and patented by Daniel ‘Dan’ Early P.E.
               (Professional Engineer), President of OriginClear's Modular Water Systems unit.

               ‘Dan brought in his first sale within 30 days as president of Modular Water
               Systems,’ said Riggs Eckelberry, OriginClear CEO. ‘These sales can take months
               of lead time, so that is an amazing performance.’

               Recently, OriginClear hired Brian Pearce as Operations Manager, with the priority
               mandate of supporting the rollout of Modular Water Systems. Previously, Pearce
               served as Chief Operating Officer of Beyond Security, a security software



                                                14
         Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 15 of 30



               company. In addition to hiring Brian, OriginClear is beefing up its accounting and
               service staff, and investing in manufacturing software.

               Modular Water Systems is domiciled at OriginClear's wholly-owned subsidiary,
               Progressive Water Treatment of McKinney, Texas, and will rely on Progressive's
               manufacturing facilities until it develops its own in-house facilities.

               The heads of these units will discuss these and other plans at OriginClear's First
               Water Conference, to be held on August 16th in the La Kretz Innovation Center.

               ‘We plan to have candid and proactive discussions about our expansion plans,’ said
               Bill Charneski, president of the OriginClear Group. ‘Ultimately, we want to move
               to a standardized Modular Water Systems product line, and Progressive Water
               Treatment's capabilities are key to this plan.’

               Modular Water™ designs and delivers prefabricated wastewater treatment products
               to customers and end-users that have to clean their own wastewater. It uses
               Structurally Reinforced Thermoplastic (SRTP) materials to focus on developing
               water and wastewater collection, conveyance, and treatment systems that have high
               performance and sustainability.

               Typical customers include schools, small communities, institutional facilities, real
               estate developments, factories, and industrial parks.

               Dan Early has pioneered the use of heavy reinforced plastic materials to create
               modular ‘water-systems-in-a-box’. Not only is reinforced thermoplastic faster and
               cheaper to build, but it has at least three times the lifespan as compared with
               concrete-and-steel construction. His inventions have led to the patented Wastewater
               System & Method for which OriginClear holds world exclusive rights.

               In a 2016 Water Online guest column, ‘The Water Revolution: Moving To A
               Decentralized System,’ Riggs Eckelberry stated: ‘Instead of rebuilding our current
               infrastructure, we can equip water users to treat their own water with small, modular
               water treatment systems that can be built and installed locally. The opportunity is
               clear: move to a decentralized structure.’

Upon information and belief, the Defendant’s statements were incomplete, misleading and/or

misrepresentative or omitted material information with a duty to disclose the same to the Plaintiff.

       22.     As a further example of the material misrepresentations, omissions and false

information provided to the Plaintiff, on or about August 30, 2018, the Defendant published and




                                                15
         Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 16 of 30



disseminated certain statements, entitled “OriginClear’s Texas Unit Doubles Its Revenues In First

Half of 2018,” which provided, in pertinent part, as follows:

               “OriginClear Inc. (OTC/QB: OCLN), a leading provider of water treatment
               solutions, reported today that revenue at the half-year mark doubled year over year
               for its Dallas-based subsidiary, Progressive Water Treatment (PWT), while the
               division’s gross profits quadrupled, helping the company in its drive toward overall
               profitability.

               Further expanding on its quarterly report, the company reported that PWT’s
               revenue as of June 30, 2018 increased by 110% to $2,445,646 compared to
               $1,162,155 for the six months ended June 30, 2017. And the unit’s gross profit
               increased by 417% to $437,074 compared to $84,560 for the same period.

               “I am very happy with the standout performance by Marc Stevens and his team in
               McKinney, Texas,” said Riggs Eckelberry, CEO of OriginClear.

               “When we set up Dan Early with his book of business, we were able to rely on
               PWT’s existing high quality fabrication capabilities,” said Bill Charneski, President
               of the OriginClear Group. “We intend to continue to build the synergy between
               these organizations.”

               Overall, OriginClear’s operating losses for the same period narrowed by 31% from
               $2,646,019 to $1,816,886.”

Upon information and belief, the Defendant’s statements were incomplete, misleading and/or

misrepresentative or omitted material information with a duty to disclose the same to the Plaintiff.

       23.     As a further example of the material misrepresentations, omissions and false

information provided to the Plaintiff, on or about September 12, 2018, the Defendant published

and disseminated certain statements, entitled “OriginClear Launches Next-Generation Advanced

Oxidation Process,” which provided, in pertinent part, as follows:

               “OriginClear, Inc. (OTC/QB: OCLN), a leading provider of water treatment
               solutions, announced today that the company has completed development and
               testing of AOxPlus™, a patent-pending method to produce hydroxyl radicals in
               large quantities to treat highly contaminated wastewater.

               The highly reactive hydroxyl radical delivers more than twice the oxidation, or
               cleansing power, of chlorine, without the toxic byproducts. Based on laboratory
               testing, OriginClear engineers estimate that the new AOxPlus can produce 10,000


                                                16
Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 17 of 30



    times more hydroxyl radicals than the original AOx technology, delivering superior
    contaminant breakdown on the same footprint.

    To generate these new levels of hydroxyl, the OriginClear research team used a
    special air-breathing membrane in a new reactor, disintegrating hard-to-remove
    contaminants. AOxPlus does not require chemical injection, or clear water (as with
    Ultra-Violet or UV), and is cost-effective when compared with, for example,
    diamond electrodes. It can offer a more efficient treatment solution to sectors that
    produce highly contaminated wastewater, such as the pharmaceutical and food
    industries.

    In April, the national engineering firm Carollo Engineers conducted a review of the
    AOx module, and submitted a report, with a summary now available. The study
    quantified the AOx module’s ability to generate chlorine-based oxidants efficiently.
    It also confirmed that AOx technology produces hydroxyl radicals that can treat
    highly contaminated waters such as landfill leachate or industrial effluents.
    AOxPlus further builds on this established capability.

    ‘With this new module, AOxPlus, we can increase oxidation power without relying
    on the addition of strong chemicals or other additives,’ said Jean-Louis ‘JL’
    Kindler, president of OriginClear Technologies. ‘This new technology is practical
    for use in industrial environments, and cost-effective to implement.’

    OriginClear’s Technologies team is currently manufacturing pre-commercial
    AOxPlus units in the Advanced Prototyping Center at the La Kretz Innovation
    Campus in Los Angeles. A first unit has been shipped to OriginClear’s wholly
    owned subsidiary in China for scheduled demonstrations in Asia. A second unit is
    intended for Florida Atlantic University (FAU), with which OriginClear partnered
    in April 2017 to study OriginClear’s technologies in landfill ‘black water’ or
    leachate treatment.

    Dr. Dan Meeroff, associate chair and professor at FAU’s Department of Civil,
    Environmental & Geomatics Engineering, said, ‘In our current project with
    OriginClear, we have already measured good performance of the AOx module for
    ammonia and COD removal in landfill leachate. We are considering using a Fenton
    process to remove the remaining harder COD in that water, and are looking forward
    to receiving the AOxPlus prototype from OriginClear and using it as the final
    polishing stage.’

    OriginClear filed a provisional patent with the United States Patent and Trademark
    Office (USPTO) on August 7, 2018, to protect the Intellectual Property related to
    the manufacturing methods and the process for using AOxPlus.

    OriginClear’s core technology is Electro Water Separation™ (EWS), which
    efficiently clarifies water by removing visible solids and oils. In 2016, the company
    developed and proved its proprietary Advanced oxidation process, AOx™, to


                                     17
         Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 18 of 30



               address dissolved contaminants. EWS and AOx can be used separately or in
               synergy.”

Upon information and belief, the Defendant’s statements were incomplete, misleading and/or

misrepresentative or omitted material information with a duty to disclose the same to the Plaintiff.

       24.     As a further example of the material misrepresentations, omissions and false

information provided to the Plaintiff, on or about October 23, 2018, the Defendant published and

disseminated certain statements, entitled “OriginClear Expresses Satisfaction with Growth of New

Modular Division,” which provided, in pertinent part, as follows:

               “OriginClear Inc. (OTC/QB: OCLN), a leading provider of water treatment
               solutions, reported today that the Board expressed satisfaction with the
               performance of its new operating division, Modular Water Systems (MWS)
               (www.modularwater.com). Launched in late June of 2018, the division has
               performed accurately to its forecasts.

               As previously reported, MWS received its first order, totaling about $60,000,
               within one month of launch. In September, initial payments were received on two
               systems, for an additional $190,000.

               Based on forecasts, the company believes that the Company will receive
               approximately $1 million in purchase orders from the MWS division for the three
               months ending 31 December 2018.

               The company’s expectation is reinforced by the fact that MWS is ‘Basis of Design’
               on 20 out of 21 current or projected contracts.

               ‘Basis of Design means we are the final and preferred technical solution,’ said
               Daniel M. Early, P.E., President of Modular Water Systems. ‘This provides a high
               degree of confidence that we will be successful in executing a contract and
               delivering a product to our customers.’

               ‘Dan Early came to us with a portfolio of patents and a list of prospective
               customers,’ said Riggs Eckelberry, CEO of OriginClear. ‘We established MWS
               around him, with a support staff, and design and fabrication support from our Dallas
               subsidiary, Progressive Water Treatment.

               ‘We believe that MWS will continue to grow into the first quarter of 2019,’
               concluded Eckelberry.




                                                18
         Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 19 of 30



               MWS purchase orders usually consist of a 50% deposit, with 50% due on shipment.
               Cost of Goods is in the range of 50%.

               OriginClear cautions that the foregoing forecast for the quarter in progress is for
               received purchase orders only, and that Revenue Recognition of such orders is not
               expected within this same period; accordingly there cannot be any assurance that
               the Company will realize such revenue from the bookings.”

Upon information and belief, the Defendant’s statements were incomplete, misleading and/or

misrepresentative or omitted material information with a duty to disclose the same to the Plaintiff.

       25.     As a further example of the material misrepresentations, omissions and false

information provided to the Plaintiff, on or about November 6, 2018, the Defendant published and

disseminated certain statements, entitled “OriginClear Retains TCA Capital,” which provided, in

pertinent part, as follows:

               “OriginClear Inc. (OTC/QB: OCLN), a leading provider of water treatment
               solutions, reported today that the Company has retained TCA Capital International
               Group (‘TCA’) for a range of services including identifying potential merger,
               acquisition, divestiture, consolidation or other combination opportunities and
               negotiating, structuring and advising in connection with potential M&A
               Transactions.

               ‘We are delighted that OriginClear has retained us,’ said Patrick Primavera,
               Managing Director of TCA. ‘We plan to evaluate and work toward an accretive
               acquisition, and to work to horizontally expand the business through the acquisition
               of industry competitors.’

               ‘We are impressed with the drive and commitment of the TCA investment banking
               team,’ said Riggs Eckelberry, CEO of OriginClear. ‘Water companies grow by
               acquisition.’

               The Company cautions that suitable acquisition candidates may not be identified
               and even if identified a definitive agreement may not be reached.”

Upon information and belief, the Defendant’s statements were incomplete, misleading and/or

misrepresentative or omitted material information with a duty to disclose the same to the Plaintiff.

       26.     In its Form 10-Q for the quarter ending on September 30, 2018 (hereinafter the

“2018 Form 10-Q”), however, the Company stated that it “recently moved into the


                                                19
         Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 20 of 30



commercialization phase of [its] business plan having previously been primarily involved in

research, development and licensing activities.” See Originclear Form 10-Q for the quarter ending

September 30, 2018, attached, restated and incorporated by reference herein as Exhibit E at p. 44

       27.     Upon information and belief, the Defendant also omitted, inter alia, material facts

to the Plaintiff regarding its finances, including but not limited to the Company’s acceptance of a

loan for Two Hundred - Thirty – Five Thousand - Two Hundred – Forty - Three and 00/100

($235,243.00) Dollars (U.S.) from the Company’s CEO at or about the same time that the Plaintiff

agreed to invest in the Company. See Exhibit E at p. 40.

       28.     Upon information and belief, Defendant OCLN made misrepresentations regarding

the supposed progress of the Company, prior to and in connection with the offer, purchase and sale

of securities with the Plaintiff, and as it contemplating making an investment of hundreds of

thousands of dollars in the Company.

       29.     As a direct and proximate cause of the violations of the federal securities laws of

the Defendant, Auctus has suffered irreparable harm, and general, special, and consequential

damages, including, but not limited to, loss of profits, interest, and other damages, injuries, and

losses, to its detriment, and resulted in the unjust enrichment of the Defendant.

       C.      Defendant’s Events of Default and Breaches of SPA’s and Notes

       30.     Thereafter, the Company incurred and/or caused several Events of Default, as set

forth in Article III, entitled “Events of Default,” of the Auctus Notes. These Events of Default

included, inter alia, breaches of following provisions of the Auctus Transaction Documents: a)

Section 1.4(h) (Failure to Deliver Common Stock); b) Section 2.8 (Non-Circumvention); c)

Section 3.2 (Failure to Honor Conversion); d) Section 3.4 (Breach of Agreement and Covenants –

Sections 2.8 of the note – Non-circumvention and 1.3 see above); e) Section 3.5 (Breach of



                                                 20
         Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 21 of 30



Representations and Warranties – Section 3(g) (SEC Documents; Financial Statements) of the

Auctus SPA); and f) Section3.16 (Replacement of Transfer Agent).

       31.     Thereafter, it is undisputed that the Company incurred and/or caused several Events

of Default, as set forth in Article III, entitled “Events of Default,” of the Auctus Notes. In addition,

pursuant to Section 3.1, an Event of Default shall have occurred by the failure of the Company to

pay the principal or interest when due on the Note, whether at maturity, upon acceleration, or

otherwise. See Notes (Exhibit B) and (Exhibit D), § 3.1. Events of Default, together with others,

have occurred and continue to occur.

       32.     As a result of such Events of Default and the continuation of the same without cure,

on or about November 30, 2018, Plaintiff Auctus delivered its Notice of Default on the April 2,

2018 Note and as to the May 31, 2018 Note (collectively hereinafter the “Default Notice”) to the

Company. Since the delivery of the Notice of Default, the Company has failed to cure the same,

which default continues to the present date.

       33.     Upon the occurrence of an Event of Default under Section 3.1 of the Auctus Notes,

the entire principal and accrued interest shall be due and owing hereunder. Furthermore, an Event

of Default pursuant to Section 3 of such Note, the Company is required to pay, and shall pay,

Plaintiff Auctus the “Default Sum” (as defined therein), due under the Auctus Notes. Thus, as of

February 8, 2019, the Company owes Plaintiff Auctus, under the First Auctus SPA and the First

Auctus Note, the Default Sum totaling One Million – Two Hundred – Ninety– Four Thousand –

Five and 53/100 ($1,294,005.53) Dollars (U.S.). See Auctus Schedule as of February 8, 2019,

attached, restated and incorporated by reference herein as Exhibit 1. Until paid, the Default Sum

shall continue to accrue the default interest rate of Twenty-four and 00/100 (24.00%) percent per

year, provided by the Notes.



                                                  21
         Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 22 of 30



                                  V. VIOLATIONS OF LAW

              COUNT I - VIOLATIONS OF FEDERAL SECURITIES LAWS

       34.     The Plaintiff reasserts Paragraphs 1 through 33 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

       35.     The Defendant violated Section 12(2) of the Securities Act, 15 U.S.C §77l(2), in

addition to Section 10(b) of the Exchange Act, 15 U.S.C. §78j(b) and Rule 10b-5 promulgated

thereunder, 17 C.F.R. §240.10b-5, in that, as described herein, and in connection with the purchase,

offer and sale of securities, they knowingly, recklessly and intentionally:

               a)      employed manipulative and deceptive devices and contrivances;

               b)      employed devices, schemes and artifices to defraud;

               c)      made untrue statements of material fact and omitted to state material facts

               necessary in order to make statements made, in light of the circumstances under

               which they were made, not misleading; and

               d)      engaged in acts, practices and a course of business which operated as a fraud

               or deceit upon the Plaintiff.

       36.     As a direct and proximate cause of the violations of the federal securities laws by

the Defendant, Auctus has suffered irreparable harm, and general, special, and consequential

damages, including, but not limited to, loss of profits, interest, and other damages, injuries, and

losses, to its detriment, and resulted in the unjust enrichment of the Defendant.

    COUNT II - VIOLATIONS OF MASSACHUSETTS STATE SECURITIES LAWS

       37.     The Plaintiff reasserts Paragraphs 1 through 36 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.




                                                 22
         Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 23 of 30



       38.     The Defendant violated Massachusetts Uniform Securities Act, Massachusetts

General Laws Chapter 110A, §§ 101, et seq., as amended, in that, as described herein, it offered

and sold securities by means of untrue statements of material fact.

       39.      The Defendant recklessly and intentionally omitted disclosure of pertinent material

facts in an attempt to make its previous statements appear to not be misleading.

       40.     As a direct and proximate cause of the violations of the Massachusetts state

securities laws by the Defendant, Auctus has suffered irreparable harm, and general, special, and

consequential damages, including, but not limited to, loss of profits, interest, and other damages,

injuries, and losses, to its detriment, and resulted in the unjust enrichment of the Defendant.

                           COUNT III – BREACH OF CONTRACT

       41.     The Plaintiff reasserts Paragraphs 1 through 40 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

       42.     Pursuant to the Security Purchase Agreements and the Notes, the Fund invested in

the Company and sought to become a shareholder, in good faith, to join the Company in the

accomplishment of its business goals and in accordance with the standards of the business and the

securities industry. The Fund contends that the Defendant breached the contract with the Plaintiff

by its conduct, as described herein.

       43.     The Fund alleges that the Company is liable for a breach of contract and for a breach

of an implied covenant of good faith and fair dealing. A breach of contract is failure without excuse

to perform a duty which is due under the contract. Additionally, the interpretation of a contract is

a question of law, not fact. If the wording is not ambiguous, then the contract must be enforced

according to its plain terms.




                                                 23
         Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 24 of 30



        44.     The Plaintiff performed its obligations under the Purchase Agreements and the

Notes, and in good faith.

        45.     The Defendant, by its conduct described herein, violated the Purchase Agreements

and the Notes, breaching its contract with the Plaintiff.

        46.     As a direct and proximate cause of the Defendant’s breaches of its contract, the

Plaintiff has suffered irreparable harm, and general, special, and consequential damages, including,

but not limited to, loss of profits, interest, and other damages, injuries, and losses, to its detriment.

                          COUNT IV – BREACHES OF IMPLIED
                       COVENANT OF GOOD FAITH-FAIR DEALING

        47.     The Plaintiff reasserts Paragraphs 1 through 46 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

        48.     It is well established in that every contract carries an implied covenant of good faith

and fair dealing whereby the parties treat each other fairly and act in good faith and no party to the

contract shall take any action to harm another party’s rights under the contract. The duty imposed

by this "implied covenant of good faith and fair dealing" pertains to bad faith in the performance

of a contract, not just in its execution or negotiation. Implicit in every contract is the requirement

on faithfulness to an agreed upon common purpose and consistency with the justified expectations

of the other party.

        49.     A breach of contract is the failure to perform for which legal excuse is lacking. As

a matter of law, a contract existed, which the Company breached and failed to comply with the

covenant of good faith and fair dealing. The law is clear - the Fund had binding contracts and the

Company has no legal basis, as a matter of law, to avoid its obligations under the Notes or the

damages, including but not limited to damages set forth pursuant to Section 3.10 of such Notes

which arose as a result from the breach of the Purchase Agreements and the Notes.


                                                   24
         Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 25 of 30



        50.       The Defendant had a duty of good faith and fair dealing in its dealings with the

Plaintiff and pursuant to the promises, contracts, and statements made to the Plaintiff to induce it

to enter into the contracts and provide assets to the Defendant in exchange for its promise to repay

the same, with interest.

        51.       Under the covenant, the Defendant was obligated to a good faith performance of its

obligations under the Purchase Agreements and the Notes with the Plaintiff, and to be faithful and

consistent to the justified expectations of the Plaintiff.

        52.       As described above, the Defendant breached the implied covenant of good faith and

fair dealing with the Plaintiff.

        53.       As a direct and proximate cause of the Defendant’s breaches of the implied

covenant of good faith and fair dealing, the Plaintiff has suffered irreparable harm, and general,

special, and consequential damages, including, but not limited to, loss of profits, interest, and other

damages, injuries, and losses, to its detriment.

                              COUNT V – UNJUST ENRICHMENT

        54.       The Plaintiff reasserts Paragraphs 1 through 53 of the Complaint, together with the

Exhibits, and restates and incorporates them herein by reference.

        55.       The Defendant illegally received assets and benefits from the Plaintiff, as arising

from its false and fraudulent statements and misrepresentations, and without providing equivalent

value therefor.

        56.       The Defendant’s actions, courses of conduct, and omissions were wantonly,

intentionally, and maliciously conducted against the Plaintiff, to its detriment.

        57.       The Defendant has been unjustly enriched by its actions, as described herein.




                                                   25
          Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 26 of 30



        58.     As a direct and proximate cause of the Defendant’s unjust enrichment, the Plaintiff

has suffered irreparable harm, and general, special, and consequential damages, including, but not

limited to, loss of profits, interest, and other damages, injuries, and losses, to its detriment.

                           COUNT VI – BREACH OF FIDUCIARY DUTY

        59.     The Plaintiff reasserts Paragraphs 1 through 58 of the Complaint, together with the

Exhibits, and restates and incorporates them herein by reference.

        60.     A fiduciary relationship existed between the Plaintiff and the Defendant, requiring

it to act with a duty of the utmost loyalty and trust on behalf of the Plaintiff. As a fiduciary, the

Defendant was required to maintain and protect the welfare of the Plaintiff.

        61.     By engaging in the conduct described herein, the Defendant breached its fiduciary

duties to the Plaintiff.

        62.     As a direct and proximate cause of the Defendant’s breach of fiduciary duty, the

Plaintiff has suffered irreparable harm, and general, special, and consequential damages, including,

but not limited to, loss of profits, interest, and other damages, injuries, and losses, to its detriment.

                                COUNT VII – FRAUD AND DECEIT

        63.     The Plaintiff reasserts Paragraphs 1 through 62 of the Complaint, together with the

Exhibits, and restates and incorporates them herein by reference.

        64.     The actions of the Defendant described herein constitute fraud and deceit, including

but not limited to the following:

                a)         the Defendant made false representations of material facts, and/or omitted

                material facts with a duty of disclosure, knowing or having reason to know of their

                falsity;

                b)         the Defendant made said misrepresentations and omissions for the purpose



                                                   26
         Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 27 of 30



                of inducing reliance from the Plaintiff; and

                c)      the Plaintiff did rely upon said misrepresentations and omissions, to its

                detriment.

        65.     As a direct and proximate cause of the Defendant’s fraud and deceit, the Plaintiff

has suffered irreparable harm, and general, special, and consequential damages, including, but not

limited to, loss of profits, interest, and other damages, injuries, and losses, to its detriment.

                     COUNT VIII - NEGLIGENT MISREPRESENTATION

        66.     The Plaintiff reasserts Paragraphs 1 through 65 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

        67.     The conduct of the Defendant as described herein constitutes negligent

misrepresentation in that the Defendant negligently provided the Plaintiff with erroneous and

misleading information, and negligently omitted material information with a duty to disclose, to

the Plaintiff’s detriment.

        68.     As a direct and proximate cause of the Defendant’s negligent misrepresentations,

the Plaintiff has suffered irreparable harm, and general, special, and consequential damages,

including, but not limited to, loss of profits, interest, and other damages, injuries, and losses, to its

detriment.

                    COUNT IX - VIOLATIONS OF MASSACHUSETTS
                 CONSUMER PROTECTION ACT / M.G.L. C. 93A, §§ 2 & 11

        69.     The Plaintiff reasserts Paragraphs 1 through 68 of the Complaint, together with the

Exhibits, and restates and incorporates them herein by reference.

        70.     At all relevant times herein, the Defendant conducted a trade or business, as defined

by the Massachusetts Consumer Protection Act, M.G.L. c. 93A, within the Commonwealth of

Massachusetts.


                                                   27
         Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 28 of 30



       71.     The conduct of the Defendant as described herein, constitutes unfair and deceptive

trade practices, under Sections 2 and 11 of the Consumer Protection Act, including but not limited

to claims that the Defendant:

               a)      executed the Securities Purchase Agreements and the Notes with full

               knowledge and understanding of the Defendant’s obligations to the Plaintiff;

               b)      fraudulently induced the Plaintiff to invest in the Company and thereby

               breached its promise to repay the Plaintiff;

               c)      fraudulently concealed from the Plaintiff the full and complete financial and

               operational details and prospects of the Company in inducing the Plaintiff to make

               its investment in the Company;

               d)      knowingly and intentionally concealed these activities from the Plaintiff, to

               its detriment; and/or

               e)      violated the requirements, terms and conditions of existing statutes, rules

               and regulations meant for the protection of the public's health, safety or welfare.

       72.     As a direct and proximate cause of the Defendant’s violations of the Massachusetts

Consumer Protection Act, M.G.L. c. 93A, Sections 2 and 11, the Plaintiff has suffered irreparable

harm, and general, special, and consequential damages, including, but not limited to, loss of profits,

interest, and other damages, injuries, and losses, to its detriment.




                                                  28
         Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 29 of 30



                                   VI. REQUESTS FOR RELIEF

       WHEREFORE, the Plaintiff, Auctus Fund, LLC, respectfully request that this Honorable

Court grant it the following relief:

       A)        Order, grant and enter temporary, preliminary and permanent injunctive and

       equitable relief, and specific performance, and finding that the Plaintiff has suffered

       irreparable harm, has a likelihood of success on the merits, that the balance of hardships

       favors the Plaintiff and that it is in the public interest to grant such temporary, preliminary

       and permanent injunctive and equitable relief, and specific performance for the benefit of

       the Plaintiff, as set forth herein;

       B)        Determine that the Defendant is liable for all damages, losses, and costs, as alleged

       herein;

       C)        Determine and award the Plaintiff, Auctus Fund, LLC, the actual losses sustained

       by it as a result of the violations of law by the Defendant, as set forth herein;

       D)        Render a judgment and decision on behalf of the Plaintiff, Auctus Fund, LLC, on

       all Counts of the Complaint, and issue findings of fact and rulings of law, as necessary and

       appropriate, that the Defendant is liable, in all respects;

       E)        Order, decide, adjudge, and determine that the liability of the Defendant, is for all

       losses, injuries, and damages, special, consequential, general, punitive, and/or otherwise,

       and for all interest and costs, as alleged herein;

       F)        Award the Plaintiff, Auctus Fund, LLC, its costs, including, but not limited to, filing

       fees, costs, expenses and interest, for being required to prosecute this action;

       G)        Award the Plaintiff, Auctus Fund, LLC, its actual attorneys’ fees, for being required

       to prosecute this action;



                                                   29
       Case 1:19-cv-10273-FDS Document 1 Filed 02/12/19 Page 30 of 30



      H)     Award the Plaintiff, Auctus Fund, LLC, multiple, double, treble, and/or punitive

      damages in an amount to be determined;

      I)     Enter judgment on behalf of the Plaintiff, Auctus Fund, LLC, on the Complaint;

      J)     Order declaratory relief, as appropriate and as this Honorable Court deems

      necessary; and/or

      K)     Any additional relief which this Honorable Court deems just and proper.



                   THE PLAINTIFF, AUCTUS FUND, LLC,
           DEMANDS A TRIAL BY JURY ON ALL COUNTS SO TRIABLE



                                          Respectfully Submitted,
                                          PLAINTIFF, Auctus Fund LLC,

                                          By its Attorneys,




                                             /s/ Philip M. Giordano
                                          Philip M. Giordano, Esq. (BBO No. 193530)
                                          Giordano & Company, P.C.
                                          REED & GIORDANO, P.A.
                                          47 Winter Street, Suite 800
                                          Boston, Massachusetts 02108-4774
                                          Telephone: (617) 723-7755
                                          Facsimile: (617) 723-7756
                                          Email: pgiordano@reedgiordano.com

Dated: February 12, 2019




                                             30
